The parties hereto having stipulated in open court that this ease may be disposed of by a court of four, the decision is as follows: Decision and judgment modified so as to reduce the finding of the amount of plaintiff’s lien by $435 held by McKinley, and as so modified affirmed, without costs. The 7th conclusion of law in the proposed conclusions of law is reversed. Let the order show findings in accordance with this determination. No opinion. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.